Exhibit 10.1

 

PROMISSORY NOTE

 

$_______   As of May __, 2019

 

Capitol Investment Corp. IV (“Maker”) promises to pay to the order of Lawrence
Calcano or his successors or assigns (“Payee”) the principal sum of _________
Dollars and No Cents ($______) in lawful money of the United States of America,
on the terms and conditions described below.

 

1. Principal. The principal balance of this Note shall be repayable on the
consummation of the Maker’s initial merger, share exchange, asset acquisition or
other similar business combination with one or more businesses or entities (a
“Business Combination”). Holder understands that if a Business Combination is
not consummated, this Note will not be repaid and all amounts owed hereunder
will be forgiven except to the extent that the Maker has funds available to it
outside of its trust account established in connection with its initial public
offering.

 

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

4. Events of Default. The following shall constitute Events of Default:

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal of
this Note within five (5) business days following the date when due.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of maker in an involuntary
case under the Federal Bankruptcy Code, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 



 

 

 

5. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 4(a), Payee
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
thereunder, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.

 

6. Conversion. Upon consummation of a Business Combination, the Holder shall
have the option, but not the obligation, to convert the principal balance of
this Note, in whole or in part at the option of the Holder, into warrants
(“Warrants”) of the Maker at a price of $1.50 per Warrant; provided, however,
that the Holder shall be permitted to convert this Note only if the shareholders
of the Maker or the target business in any such Business Combination, whichever
may be required in connection with such Business Combination, have approved the
issuance of the Warrants to the Holder if such approval is necessary under
applicable rules; and provided, further, that the Holder shall be permitted to
convert this Note only with compliance of the terms of the merger agreement
related to the Business Combination. The Warrants will be identical to the
“private placement warrants” (as such term is defined in the Maker’s final
prospectus for its initial public offering, dated August 15, 2017). As promptly
after notice by Holder to Maker to convert the principal balance of this Note,
which must be made at least 24 hours prior to the consummation of the Business
Combination, as reasonably practicable and after Holder’s surrender of this
Note, Maker shall have issued and delivered to Holder, without any charge to
Holder, a certificate or certificates (issued in the name(s) requested by
Holder) for the number of Warrants of Maker issuable upon the conversion of this
Note.

 

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 



2

 

 

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agree that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
them or affecting their liability hereunder.

 

9. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by telefacsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:

 

If to Maker:

 

Capitol Investment Corp. IV

1300 17th Street, Suite 820

Arlington, VA 22209

 

If to Payee:

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.

 

10. Construction. This Note shall be construed and enforced in accordance with
the domestic, internal law, but not the law of conflict of laws, of the State of
New York.

 

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



3

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.

 

  CAPITOL INVESTMENT CORP. IV         By:       Name:  L. Dyson Dryden    
Title:  President and CFO

 

 

4



 

